IN THE COURT OF APPEALS OF IOWA

                                      No. 16-0870
                                  Filed July 19, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JOSHUA DAVID JOHNSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Washington County, Annette J.

Scieszinski, Judge.



      A defendant challenges his sentence following a probation revocation

hearing. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Shellie L. Knipfer, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant

Attorney General, for appellee.



      Considered by Doyle, P.J., McDonald, J., and Blane, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2017).
                                       2


BLANE, Senior Judge.

      After engaging in sexual intercourse with a fifteen-year-old he believed to

be eighteen, Joshua Johnson was charged with sexual abuse in the third degree,

in violation of Iowa Code section 709.4(1)(b)(3)(d) (2015). While the case was

pending, Johnson violated the conditions of his pretrial release by marrying his

girlfriend and living with her two-year-old daughter. Johnson then pled guilty to

the charged offense. At sentencing, judgment was deferred, and Johnson was

placed on probation for three years. Johnson filed a pro se motion to terminate

the probation requirement, titled “Why Probation Won’t Do Any Good.” Johnson

argued he had no sexual desire for minors, and therefore, his probation

requirement limiting contact with minors, including his step-daughter, was

misguided and arbitrary. The district court denied his motion. Subsequently,

Johnson violated his probation, including by having continued contact with his

step-daughter.    The district court revoked Johnson’s probation and deferred

judgment and imposed a ten-year sentence. Johnson now appeals.

   I. Standard of Review

      We review challenges to terms of probation for abuse of discretion. See

State v. Valin, 724 N.W.2d 440, 444 (Iowa 2006). Our “task on appeal is not to

second guess the decision made by the district court, but to determine if it was

unreasonable or based on untenable grounds.” Id. at 445.

   II. Analysis

      Johnson argues the terms of his probation were not reasonably related to

his rehabilitation or the protection of the community. See Iowa Code § 907.6

(providing the court may impose reasonable conditions on probation that promote
                                           3


rehabilitation or community protection). “A condition of probation promotes the

rehabilitation of the defendant or the protection of the community when it

addresses some problem or need identified with the defendant, or some threat

posed to the community by the defendant.” Valin, 724 N.W.2d at 446 (citations

omitted).      “A condition is reasonable when it relates to the defendant’s

circumstances in a reasonable manner, and is justified by the defendant’s

circumstances.” Id. (citations omitted).

       In contrast, a condition is “not reasonable if it is found to be ‘unnecessarily

harsh or excessive in achieving the goals’ of rehabilitation and community

protection.”    State v. Lathrop, 781 N.W.2d 288, 299 (Iowa 2010) (citation

omitted).

              A reasonable nexus must exist between any special
       condition of probation and the crime for which it is imposed. A
       condition of probation which requires or forbids conduct which is
       not itself criminal is valid only if that conduct is reasonably related
       to the crime of which defendant was convicted or to future
       criminality.

Id.

       In Lathrop, the supreme court held it was unnecessarily excessive for a

probation term to prohibit all unsanctioned contact with minors and instructed the

district court to craft “a more realistic and precise condition” related to the goals

of probation. Id. at 301. Johnson here alleges his probation agreement suffers

from the same deficiency.

       The court in Lathrop distinguished its facts from another case, State v.

Hall, 740 N.W.2d 200, 204 (Iowa Ct. App. 2007), in which our court held

reasonable a similar prohibition “because the restriction contain[ed] an exception
                                          4


for ‘incidental contact in public places where other responsible adults are

present.’” While Johnson’s probation agreement contains the same language

held unreasonable in Lathrop—requiring pre-approval for any contact with a

minor—Johnson’s sex offender treatment contract contains similar language to

that of Hall: “Incidental contact with minors is not prohibited, but is to be reported

to treatment staff and [the] supervising officer.” The record suggests Johnson is

expected to comply with both the probation agreement and sex offender

treatment contract.     As a result, we think the language of the probation

agreement is improper unless the probation agreement text is interpreted

together with the language of the sex offender treatment contract, allowing

incidental contact with minors.

       Nonetheless, we affirm the judgment of the district court.           First, the

probation violations alleged against Johnson did not involve incidental contact;

they involved living with a minor child. That living arrangement would violate

even the reasonable Hall prohibition.         Second, Johnson was charged with

multiple separate probation violations, including: terminating his mental-health

counseling, missing curfew several times, skipping group treatment on multiple

occasions, failing to report contact with law enforcement to his supervising

officer, quitting employment without permission or approval from his supervising

officer, missing an appointment with his supervising officer, and lying to his

supervising officer about his living arrangement.       The court excused one of

Johnson’s absences from group treatment due to a death in the family but

otherwise found all these allegations credible and proven by a preponderance of

the evidence. Even if Johnson were right about the challenged ground, the other
                                        5

grounds “adequately support the revocation order.” State v. Farmer, 234 N.W.2d

89, 91 (Iowa 1975).

      We therefore affirm the judgment of the district court.

      AFFIRMED.